Order entered March 17, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00336-CV

                         IN RE JAY SANDON COOPER, Relator


                Original Proceeding from the 416th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 416-00043-2014

                                          ORDER
       Before the Court is relator’s petition for writ of mandamus and motion for emergency

stay. Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. Based on the Court’s disposition of the petition for writ of mandamus and because

relator has not demonstrated that he is entitled to an emergency stay, we DENY the motion for

emergency stay. We ORDER that relator bear the costs of this original proceeding.


                                                    /s/   MOLLY FRANCIS
                                                          JUSTICE